Citation Nr: 1601733	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1980. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in February 2011, October 2012, and August 2013 at which time it was remanded for further development to include VA medical examinations which addressed the current appellate claims.  Such examinations were accomplished in March 2011, July 2012, and April 2013.  In August 2013 the Board remanded this case, in pertinent part, for clarification of the April 2013 VA examiner's opinion which was accomplished via a September 2013 addendum/supplemental opinion.  As detailed below, the Board finds that this development is adequate for resolution of this case.  All other development directed by the Board's prior remands in this case appears to have been substantially accomplished.  In fact, statements from the Veteran's accredited representative in October 2014 and January 2016 appear to concur with this determination.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery disease, diabetes mellitus type II, degenerative arthritis of the cervical spine with nerve root compression, degenerative arthritis of the lumbar spine with nerve root compression, appendectomy residuals, fissure in anus, hemorrhoids, medial lipoma in the right scapula, and multiple hyperpigmented nevi and seborrheic keratoses.  

2.  The service-connected disabilities have not resulted in the Veteran being blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; nor does he require the regular aid and attendance or another person.

3.  The Veteran has not been rendered permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance and/or housebound allowance are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. 
§§ 3.350, 3.351, 3.352 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case the Veteran was sent pre-adjudication notice via letters dated in September and October 2007, both of which were clearly prior to the January 2008 rating decision that is the focus of this appeal.  He was also sent additional notification via letters dated in February 2011, October 2012, and March 2014.  This case was last adjudicated below via an October 2014 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate his SMC claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his SMC claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his SMC claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which shows he requires regular aid and attendance due to his service-connected disabilities, or that he is permanently housebound.  Although he initially indicated on his September 2008 Substantive Appeal that he desired a Board hearing in conjunction with this case, he withdrew his hearing request via a statement received later that same month.  

The record reflects the Veteran was also accorded VA medical examinations regarding this case in February 2007, January 2008, March 2011, July 2012, and April 2013 which included opinions addressing his SMC claim.  The Board notes that it previously determined that the 2007 through 2012 examinations were not adequate for resolution of the appellate claims due to conflicting evidence and other deficiencies.  Accordingly, the Veteran underwent the April 2013 VA examination in an effort to resolve these concerns.  As detailed below, there is no equivocal or conflicting language regarding the April 2013 VA examiner's opinion on the SMC claim, and it is supported by stated rationale consistent with the evidence of record.  Although the Board previously found this opinion to be deficient in that it did not adequately address whether the symptoms of instability, gait disturbance and/or syncope were due to service-connected disabilities this deficiency was corrected by the September 2013 addendum/supplemental opinion.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder to include the prior medical opinions in this case, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the April 2013 VA examination on this claim to include the September 2013 addendum, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this development is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. 
§ 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222   (1996).  In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

The regulations also provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Initially, the Board notes that the service-connected disabilities have not resulted in the Veteran being blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  He is not service-connected for any eye disability.  The January 2008 VA examination noted that he reads a lot without glasses.  The March 2011 VA examination noted that his vision corrects to 20/20 for distance, and that he had astigmatism on right eye at 20/25.  Further, there is nothing in the record to reflect he has a prosthesis.  Moreover, while there have been references to his having been hospitalized for medical procedures during the pendency of this case, the record does not reflect he is a patient in a nursing home because of mental or physical incapacity.  

The Board also observes that the matter of whether the Veteran has demonstrated a factual need for regular aid and attendance has been the subject of multiple competent medical examinations and opinions.  For example, the January 2008 VA examiner found that the Veteran was able to perform routine activities of daily living and that he was not confined to bed, his home, or the immediate premises.  He was deemed able to bathe and dress himself with minimal assistance and use the toilet without assistance.  In addition, he was found to be able to protect himself from the hazards of daily living.  The examiner noted that although he used a cane for stability, he was able to ambulate.  He further reported that the Veteran was receiving nursing and physical therapy associated with a recent hospitalization but that the expectation was that this care would discontinue as he continued to recover. 

In a February 2008 statement, however, the Veteran's private physician reported that his activities of daily living were affected by many of his medical problems.  He reported that the Veteran had to use a cane to walk and was unable to cook for himself or prepare food that required prolonged standing time in the kitchen.  He also found that the Veteran needed some assistance in bathing due to gait instability and that he had difficulty traveling for anything more than errands around town.  The physician explained that the main reason the Veteran had been having problems was due to his gait instability, which had caused him to lose consciousness and fall on numerous occasions.  As already noted, the physician found that this was most probably a consequence of the Veteran's coronary artery disease, bradycardia, osteoarthritis, peripheral neuropathy, and autonomic dysfunction.  The physician also stated that almost all of these medical problems were the result of or were significantly exacerbated by diabetes mellitus.  Nevertheless, the September 2013 addendum/supplemental opinion concluded, in essence that the Veteran's symptoms of the symptoms of instability, gait disturbance and/or syncope were due to nonservice-connected vertigo and were not due to his service-connected disabilities.  The VA examiner supported this opinion with stated rationale that included reference to medical literature.  Since this opinion was based upon a more complete understanding of the Veteran's medical history from review of his VA claims folder, which would have included the February 2008 private physician's statement, as well as the aforementioned review of medical literature, the Board finds it is entitled to more weight on this matter.  Regardless, as detailed below, even with these symptoms the Veteran does not require the aid and attendance of another person nor is he permanently housebound.

The Board acknowledges that while a March 2011 VA aid and attendance examiner expressed an opinion regarding whether the Veteran was unemployable due to his service-connected disabilities, no opinion was expressed regarding whether he required the regular aid and attendance of another purpose.  Further, it does not appear from the examination report itself that the examiner checked or discussed any of the criteria associated with making a determination on the matter of aid and attendance.

Despite the foregoing, the Board notes that another March 2011 VA examination report did opine that upon examination it was determined the Veteran did not require the regular assistance of another person for ordinary activities of daily living (although the Veteran states otherwise); and the Veteran did not require the assistance of another person in protecting himself from the ordinary hazards of his daily environment, and the Veteran was not restricted to his home or immediate vicinity.  It was also noted that the Veteran was capable to drive himself and his wife around without difficulties, which was supported by the Veteran's own account of his daily activities.  Further, it was noted that the Veteran had no doctor prescribed bedrest for the past 12 months.  Moreover, METS cardiac function assessment indicated he was in the 3-5 METS range which was noted as being consistent with activities such as carrying groceries, light yard work, brisk walking (4 mph).  

The same opinion regarding the Veteran's lack of need for regular aid and attendance was reiterated in both the March 2012 addendum and the more recent VA examination of April 2013.  Granted, it is sad to note the April 2013 examination reflects the Veteran's wife had passed away recently.  Nevertheless, it was noted that he lived on his own, remained in close contact with his son, would usually "dog sit" for his son, and went to "car shows" on weekends with him.  Moreover, the April 2013 examination indicated that the Veteran had no doctor who prescribed bedrest in the past 12 months, and that his medical condition did not provide any impediment to the activities of daily living.

In making the determination regarding the Veteran's lack of need for regular aid and attendance, the March 2011 VA examiner evaluated his overall medical condition which would have included the symptoms of instability, gait disturbance and syncope.  Moreover, this opinion was reiterated in the subsequent March 2012 addendum and April 2013 VA examination.  As this opinion was based upon both an examination of the Veteran and review of his VA claims folder, which would have included the other competent medical opinions on this matter, the Board finds it is persuasive and entitled to the most probative weight in this case.  Further, the Veteran's own account of his activities of daily living on his VA examinations, as well as the February 2008 private physician's statement, indicates that while he does require some/occasional assistance with activities such as feeding, bathing, and dressing, his medical conditions do not render him unable to do these activities.  As noted above, the provisions of 38 C.F.R. § 3.352 require the Board to consider the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; inability of the veteran or his or her spouse to feed themselves; and inability to attend to the wants of nature.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran requires the regular aid and attendance or another person.

With respect to the issue of whether the Veteran is entitled to SMC at the housebound rate, as noted above he does not have a single disability evaluated as 100 percent disabling.  Further, the record does not reflect he has been rendered permanently housebound by reason of his service-connected disabilities.  As detailed above, the record demonstrates multiple examples of the Veteran engaging in activities outside of the home to include driving around with his late spouse, and attending car shows with his son.  The Board also reiterates that the March 2011 VA examination, to include in the March 2012 addendum, and more recent examination of April 2013, have consistently found that the Veteran was not restricted to his home or immediate vicinity.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the SMC claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal regarding this claim must be denied.


ORDER

SMC based on the need for regular aid and attendance or by reason of being housebound is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


